Citation Nr: 1714320	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty in the Army from January 1971 to January 1973. 

This case came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

While the Veteran initially requested a Board hearing, he later withdrew that request in August 2013.  

In a January 2015 decision, the Board denied the claims for service connection for sleep apnea, varicose veins, and shingles, and remanded the claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

A psychiatric disorder, to include PTSD, did not have its onset in active service and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).   





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices in February, June, and July 2011.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his disability in February 2013.  As the examiner did not have an opportunity to review the Veteran's claims file, the Board requested an addendum opinion, which was obtained in March 2015.  The Board finds the examination report along with the addendum opinion to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  If the evidence shows that a Veteran engaged in combat and the Veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran's service treatment records do not reflect any complaints, diagnoses, or treatment for a psychiatric disorder.  Post-service VA mental health clinic records document a diagnosis of PTSD related to traumatic childhood experiences as well as depression secondary to post-herpetic neuralgia.  A March 2012 VA primary care treatment record includes a diagnosis of PTSD with a note to follow up with the mental health clinic to see if it is related to service.

The Veteran's stressor statements associated with his claim for service connection for PTSD identify traumatic experiences related to parachute jumps out of military aircraft, as well as a reported incident in which the Veteran was attacked by another individual during nighttime military maneuvers.  The Veteran's personnel records document his being awarded a parachutist badge.  The records also document that the Veteran underwent airborne training at Fort Benning, Georgia, and that he was assigned to an Army airborne unit. 

At a February 2013 VA PTSD examination, the Veteran reported a single stressor related to a traumatic experience from a parachute jump in service.  The examiner noted that the stressor incident reported by the Veteran was adequate to support a diagnosis of PTSD but the traumatic event was not persistently re-experienced and there was no persistent avoidance of stimuli associated with the trauma, numbing of general responsiveness, or persistent symptoms of increased arousal.  The examiner also noted that PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner commented that the diagnostic criteria for PTSD as they related to the Veteran's service-related stressor were not fully met.  While the examiner also diagnosed the Veteran with depressive disorder, the examiner commented that the Veteran's depression was related to his pain, in particular, herpetic neuralgia, as well as his caregiver role toward his disabled partner. 

However, the Veteran's claims file had not been made available to the examiner for review.  In light of the need for the examiner to have reviewed the Veteran's claims file in providing the medical opinion, the Board remanded the case to allow for such review and to obtain an addendum opinion.  Specifically, the Board asked for the Veteran's claims filed to be made available to the examiner and for the examiner to determine whether the Veteran has PTSD and, if so, what stressors are linked to the PTSD; and to determine whether any other diagnosed psychiatric disorder is related to or had its onset during military service.  

In a March 2015 addendum opinion, the examiner noted a review of the Veteran's claims file and stated that the question of a medical opinion regarding PTSD is inapplicable insofar as the diagnostic criteria for PTSD are not fully met.  The examiner reiterated that the Veteran's depression was related to his pain, especially herpetic neuralgia, and caregiver role toward his disabled partner.

Given the above, the Board finds that a psychiatric disorder, to include PTSD, did not have its onset in active service and it is not related to such service.  There is no evidence of psychiatric problems in service or for many years thereafter.  While VA mental health treatment records show a diagnosis of PTSD, they relate the PTSD to traumatic childhood experiences.  With respect to the March 2012 VA primary care treatment record, it merely reflects the physician's recommendation to determine whether the Veteran's PTSD is related to service, and the physician deferred to a psychiatrist for that determination.  In that regard, mental health clinic records both prior to and since that primary care treatment record show that the Veteran's PTSD is not related to service but rather to childhood experiences.  Similarly, while VA mental health treatment records show a diagnosis of depression, they show that it is related to post-herpetic neuralgia.  Moreover, a VA examiner has opined that the Veteran does not have PTSD related to an in-service stressor and that the Veteran's depression is not related to service but rather to herpetic neuralgia and his caregiver role toward his disabled partner.

In a March 2017 statement, the Veteran's representative asserted that the February 2013 VA examination report is inadequate and as such the addendum opinion is also inadequate.  The Board already noted the inadequacy of the report due to the lack of review of the claims file by the examiner, and the Board remedied that inadequacy by obtaining the addendum based on a review of the claims file.  The Board finds no other inadequacy in the report, and the representative has not identified any specific inadequacy.  Thus, the Board reiterates that together the February 2013 VA examination report and March 2015 addendum are adequate to reach a decision in his case.

The Board notes that a lay person is competent to give evidence about observable symptoms such as symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  Thus, the Veteran is not competent to address the diagnosis or etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to service.

In conclusion, service connection for a psychiatric disorder, to include PTSD, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.






____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


